—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered June 9, 1999, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years and seven years, respectively, unanimously affirmed.
*271The court properly exercised its discretion in admitting evidence of defendant’s gang membership. The expert’s testimony that the gang to which defendant belonged engaged in random ritual slashings by which members earned advancement within the gang’s hierarchy, coupled with the lack of any other discernible motive for defendant’s attack on the victim, provided sufficient connection between defendant’s gang membership and the crime (see, People v Tai, 224 AD2d 328, lv denied 88 NY2d 942). The evidence was highly relevant to explain why defendant, for no apparent reason, would suddenly attack a fellow occupant of a holding cell who had never seen defendant before. The court’s thorough instructions minimized any prejudicial effect. Concur—Williams, P.J., Nardelli, Saxe, Sullivan and Friedman, JJ.